Title: Thomas Boylston Adams to William Smith Shaw, 29 January 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philadelphia 29th: Jany 1801.
				
				I received the letter you enclosed me from my father on the 25th: instt: with a few names of members & others, for Dennie— I have sent you three or four setts already of the P— F— to be distributed and now enclose you another— The opinion, here is pretty general, that the journal of the Silesian tour is, by far, the most interesting of all the Contents— Indeed, whatever comes from the pen of that writer, is finished and instructive— I wish that my parents would furnish me with some of his private letters, written from Holland, England and Berlin—they would continue to adorn the literary vehicle, when the tour is exhausted— No 5— is a beautiful and elegant letter, which displays more Classical scholarship than is possessed by any man, that I know in this Country— You will see it in the next Number—
				Our Lawyers are gone off to day, for the City— Mr: Ingersoll will give in his resignation and I hope Mr: Wm: Tilghman will be his Successor.
				Lieutt: Parker of the Navy is going on tomorrow and I give him a line for you together with the bundle of Gentz—for which you must be sure to get the Cash—price 33 1/3 / 100
				Your’s
				
					T B A—
				
			